Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 and 21-23 in the reply filed on 9/22/22 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5,7,9-11, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang eta l. (US pub 20220149020).
	With respect to claim 1, Chang et al. teach a substrate structure, comprising (see figs. 1-17, particularly fig. 16 and associated text): 
a dielectric layer 213,214 having a first surface (bottom) and a second surface (top) opposite to the first surface; 
a trace layer Vx,Mx embedded in the dielectric layer and exposed from the first surface of the dielectric layer; and 
at least one wettable flank 209 stacked with a portion of the trace layer embedded in the dielectric layer.  
With respect to claim 2, Chang et al. teach the trace layer has a first surface exposed from the dielectric layer and a second surface opposite to the first surface, and the second surface of the trace layer is covered by the dielectric layer.  
With respect to claim 3, Chang et al. teach the at least one wettable flank is in contact with a first surface of the trace layer.  
With respect to claim 5, Chang et al. teach the trace layer comprises a patterned metal layer Vx,Mx between the at least one wettable flank and the dielectric layer.  
With respect to claim 7, Chang et al. teach a patterned metal layer My disposed on the second surface of the dielectric layer.  
	With respect to claim 9, Chang et al. teach a conductive via Mz passing through the dielectric layer and connected to the trace layer.  
With respect to claim 10, Chang et al. teach the conductive via and a portion of the trace layer form a shielding structure.  
With respect to claim 11, Chang et al. teach the at least one wettable flank comprises rolled metal grains or copper sheet.
With respect to claim 21, Chang et al. teach first surfaces of at least two wettable flanks facing away from the first surface of the dielectric layer are substantially coplanar.  

Claim(s) 12-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US pub 20220149020).
	With respect to claim 12, Chang et al. teach a package structure, comprising (see figs. 1-17, particularly fig. 16 and associated text): 
a dielectric layer 213, 214 having a first surface (bottom); 
a trace layer Vx,Mx proximal to the first surface of the dielectric layer; 
at least one wettable flank 209 on a first side of the dielectric layer; and 
a die 211 on the first side of the dielectric layer.  
With respect to claim 13, Chang et al. teach the trace layer is embedded in the dielectric layer and exposed from the first surface of the dielectric layer.  
With respect to claim 14, Chang et al. teach the at least one wettable flank is disposed on the first surface of the dielectric layer.  
With respect to claim 15, Chang et al. teach the at least one wettable flank comprises at least two wettable flanks, the at least two wettable flanks and the dielectric layer define a space, and the die is disposed in the space.  
With respect to claim 16, Chang et al. teach a thickness of the die is equal to or less than a thickness of the at least one wettable flank.  
Allowable Subject Matter
Claims 4, 6, 8, 17, and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814